Citation Nr: 1543877	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982 and from March 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

As to the right and left ear hearing loss claims, in a February 2007 rating decision, the RO denied claims of entitlement to service connection for right and left ear hearing loss.  In an October 2007 statement, within the one year appeal period, the Veteran noted his disagreement with that determination and requested reconsideration of the decision after another opportunity to appear for a VA examination.  Although the RO construed this as a "request to reopen" the prior decision, the Board finds that the October 2007 submission constitutes a timely notice of disagreement with the February 2007 rating decision, and that decision involving service connection on the merits is the one on appeal to the Board.  See 38 C.F.R. § 20.201.  The issues have been recharacterized accordingly.  Notably, since the March 2014 Statement of the Case (SOC) provided the Veteran with the laws and regulations relevant to service connection for right and left ear hearing loss and addressed the claims on the merits, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the Board notes that an April 1998 RO decision denied service connection for a low back condition based on his first period of active duty.  The Veteran's current claim for a back condition concerns his second period of active duty from March 2003 to July 2003.  In other words, it encompasses a factual basis that is distinct from the prior claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)(a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  As such, this claim is most accurately characterized as an original claim for service connection, as set forth on the title page, and there is no prejudice to the Veteran in doing so, given the fully favorable outcome.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Degenerative disc disease (DDD) of the lumbar spine is currently present, was first diagnosed during active duty service in May 2003, and is not attributable to an intercurrent cause.  

2.  The Veteran does not have a current right ear hearing loss as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for service connection for a low back disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

2.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As the decision regarding the claim of service connection for a back disability is fully favorable, the below discussion in relation to the VCAA pertains solely to the claim for service connection for right ear hearing loss.

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Notice letters dated in November 2006, March 2008, and June 2008 complied with VA's duty to notify.  Specifically, the letters apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Additionally, the claim was readjudicated in the March 2014 SOC, curing any timing defect.  Thus, the duty to notify is met.

Regarding VA's duty to assist, VA has obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claim.  Additionally, the Veteran was afforded a VA examination in August 2012, and an addendum opinion was furnished in September 2012.  Although the Board finds that the August 2012 and September 2012 nexus opinions are insufficient to decide the left ear hearing loss claim, the August 2012 VA examination provides adequate information to decide the right ear hearing loss claim.  Specifically, for reasons detailed below, the right ear hearing loss claim is being denied based on lack of evidence of a current diagnosis.  Therefore, any inadequacies in relation to the nexus opinions provided in that examination report or subsequent addendum are irrelevant to the claim, and to obtain additional nexus opinion would be an exercise in futility.  Thus, the duty to assist is also met. 

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations, which include arthritis and, therefore, degenerative disc disease (DDD).  38 U.S.C.A. § 1101(3); 38 C.F.R. 
§ 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question"), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

A.  Back Disability

In this case, STRs demonstrate that the Veteran was diagnosed with DDD at L5-S1 in May 2003, while on active duty.  See STR x-ray report dated May 2003 and STR dated September 2003.  VA X-ray reports dated in August and May 2012 also reflect diagnoses of DDD at L5-S1.  There is no evidence of record suggesting that the Veteran's current DDD is attributable to an intercurrent cause.  (In this regard, the May 2012 VA examiner only discusses the Veteran's first period of service.  Moreover, the May 2014 VA examiner's opinion addresses only whether there was aggravation of "chronic back pain" during the Veteran's second period of service, and is therefore of no probative value on this matter.)  

As DDD is demonstrated during service, no medical nexus relating the currently diagnosed DDD to service is necessary.  See id.; see also Walker, 708 F.3d at 1338-39.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability, namely DDD at L5-S1, are met.  

B.  Right Ear Hearing Loss

Hearing loss disability for VA purposes is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Here, the Veteran claims that he has right ear hearing loss due to his military service.  See, e.g., Veteran's claims dated May 2006 and April 2011.
The Veteran's first and second periods of active duty STRs are absent right ear hearing loss complaints, treatment, or a diagnosis.  

Similarly, post-service evidence, to include VA treatment records and Reserve STRs, show no complaints, treatment, or diagnosis of right ear hearing loss.  See, e.g., Reserve STRs dated April 1983 and September 1998.

More recently, in an August 2012 VA audiological examination report, audiological pure tone thresholds, in decibels in the right ear, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
25
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

There are no other audiological findings of record.  As such, the competent evidence of record fails to show right ear hearing loss as defined under 38 C.F.R. § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of right ear hearing loss for VA purposes, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching the above conclusion, the Board has not overlooked the Veteran's statements concerning his right ear hearing loss.  However, while the Veteran contends he suffers from right ear hearing loss as a result of service is not a simple medical condition the Veteran is competent to self-diagnose, because such a diagnosis falls outside the realm of common knowledge of a lay person; that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception, but instead is based upon audiometric testing results.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.385.  Accordingly, the Veteran is not competent to determine that he suffers from a right ear hearing loss disability as defined by regulation, and his opinion in this regard is not competent medical evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Consequently, the claim for service connection for right ear hearing loss must be denied.


ORDER

Service connection for DDD of the lumbar spine is granted.

Service connection for right ear hearing loss is denied.  


REMAND

The Veteran asserts that his left ear hearing loss is due to in-service noise exposure.  Specifically, he claims that he sustained acoustic trauma while he was in the performance of his military occupational specialty (MOS) as a light wheel mechanic during his first period of active duty and a light engineer (carpenter) during his second period of active duty.  See VA audiological report dated August 2012.  The Veteran further asserts that during his first period of active duty he was at a firing range and a military tank shot several rounds in close proximity to him, while he was not wearing hearing protection.  Id.  The Board has no reason to dispute the Veteran's credible statements concerning in-service noise exposure, as his service as a mechanic and an engineer would reasonably include regular exposure to loud noises from engines and machinery.   

An August 2012 VA examination audiological report shows left ear hearing loss sufficient for VA compensation purposes.  However, the VA examiner opined that the Veteran's left ear hearing loss etiology could not be determined without resorting to speculation.

In a September 2012 VA addendum opinion, the VA audiologist opined that it was less likely as not that the Veteran's left ear hearing loss was due to his military service.  The VA audiologist reasoned that the Veteran's July 1982 separation examination, 1983 Reserve STR, and 1988 Reserve STR showed normal hearing thresholds in the left ear.  However, it is well-established in case law that service connection for hearing loss disability is not precluded by "normal" hearing at separation.  See Hensley, supra.  Further, hearing was not "normal" at separation from the Veteran's first period of service.  Id. at 157  (threshold for normal hearing is from 0 to 20 decibels, higher readings indicate some level of hearing loss).  Specifically, upon his first separation examination in July 1982, audiometric testing revealed puretone thresholds of 25 decibels at 2000 Hertz and 3000 Hertz in the left ear.  Similarly, in December 2001, prior to the Veteran's second period of active service, audiometric testing revealed hearing loss in the left ear for VA purposes.  However, the examiner did not address this period of service, to include the possibility of a pre-existing disability.  An addendum opinion therefore is required to address these inadequacies. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical treatment records since October 2012.

2.  Then return the claims file to the September 2012 VA audiologist (or another qualified audiologist, if unavailable) for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should opine as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left ear hearing loss had its onset during his first period of service, or is otherwise related to a disease or injury during his first period of service, to include conceded acoustic trauma therein?  In addressing this question, please accept as true that the Veteran sustained acoustic trauma during service, and please do not rely solely on the fact that the Veteran had "normal' hearing at separation from service to support the opinion.  The examiner should also comment upon cited left ear puretone thresholds of 25 decibels at 2000 and 3000 Hertz in July 1982.

(b) If the answer to question (a) is no, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that a left ear hearing loss disability existed prior to his second period of active service from March to July 2003? 

(c) If the answer to question (b) is yes, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing left ear hearing loss WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress of the disease during service from March to July 2003?

(d) If the answer to question (b) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's current left ear hearing loss had its onset during his second period of service, or is otherwise related to a disease or injury during his second period of service, to include conceded acoustic trauma therein?

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the issue on appeal, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


